AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                          District of South Carolina

              In the Matter of the Search of                               )
         (Brie.fly describe the properly to be searched                    )
          or identifj, the person by name and address)
                                                                           )               Case No. 2:19-cr-292
        LG cell phone, model      , serial number                          )
                   & ZTE cell phone, model      , serial                   )
                 number                                                    )

                                             APPLICATION FOR A SEARCH WARRANT
        L a federal law enforcement officer or an attorney for the government, request a search wan-ant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenfljy the person or describe the
property to be searched and give its location):    See Attachment A


located in the               Judicial             District of      South
                                                                 -- - -Carolina
                                                                         -············-··-----···-··-----
                                                                                                              , there is now concealed (identify the
person or describe the property to be seized):
                                                  See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 mevidence of a crime;
                 mcontraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use,          intended for use, or used in committing a crime;
                 0 a person to be an-ested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                                 Offense Description
        18 USC 922(g)(1)                          Felon in Possession of a Firearm
        18 USC 924(c)                             Possession of a Firearm During or in Relation to a Drug Trafficking Crime
        21 USC 841(a)(1)                          Possession with Intent to Distribute Controlled Substances
          The application is based on these facts:
                                                            See Probable Cause Statement


          ~ Continued on the attached sheet.
          0    Delayed notice of                 days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set f o r t h ' \ , ~ -                                         ---


                                                                                                            Applicant ·s S(f!;nature




Sworn to before me and signed in my presence.


Date:


City and state: Charleston, South Ca~<::>li~a- - -                                ... Bri~t~~fl.i1~~9~_a_~t._~~-i!l39~~~~~-fy1agistrate Judge
                                                                                                            Printed name and title
